Exhibit 10.4

INTERCREDITOR AND SUBORDINATION AGREEMENT

This INTERCREDITOR AND SUBORDINATION AGREEMENT, dated as of March 26, 2007, is
entered into by and among Comerica Bank (“Bank”), The Bank of New York Trust
Company, N.A., as trustee under the Indenture referred to below and collateral
agent under the Security Agreement referred to below (in both such capacities,
herein, the “Trustee”), Electroglas, Inc., a Delaware corporation
(“Electroglas”) and Electroglas International, Inc., a Delaware corporation
(“International”).

WITNESSETH:

WHEREAS, Bank and Electroglas have entered into a Loan and Security Agreement
dated as of July 16, 2004 pursuant to which Bank has agreed to extend and make
available to the Electroglas certain advances of money upon the terms and
conditions set forth therein (as such agreement may be amended, restated,
amended and restated, extended, supplemented or otherwise modified, from time to
time at the option of the parties thereto, and any other agreements pursuant to
which any of the indebtedness, commitments, obligations, costs, expenses, fees,
reimbursements, indemnities or other obligations payable or owing thereunder may
be refinanced, restructured, renewed, extended, increased, refunded or replaced
as any such other agreements may from time to time at the option of the parties
thereto be amended, restated, amended and restated, extended, supplemented or
otherwise modified, being collectively referred to herein as the “Senior
Facility”);

WHEREAS, the Electroglas, International and The Bank of New York Trust Company,
N.A., in its capacity as Trustee, propose to enter into an Indenture, dated as
of March 26, 2007 (as such Indenture may be amended, restated, amended and
restated, extended, supplemented or otherwise modified, from time to time at the
option of the parties thereto, the “Indenture”), governing the rights and duties
of the Electroglas under the 6.25% Convertible Senior Subordinated Secured Notes
due 2027 (the “Notes”);

WHEREAS, in connection with the Indenture, Electroglas, International and The
Bank of New York Trust Company, N.A. (in its capacity as collateral agent and
any successor collateral agent thereunder, the “Collateral Agent”) propose to
enter into a Security Agreement dated as of March 26, 2007 (as such Security
Agreement may be amended, restated, amended and restated, extended, supplemented
or otherwise modified, from time to time at the option of the parties thereto,
the “Noteholder Security Agreement”), with respect to the liens granted by the
Borrower and International in favor of the Collateral Agent to secure the
Obligations of the Borrower and International under and as defined in the
Indenture;

WHEREAS, Bank requires in connection with granting its consent to the Indenture
and Noteholder Security Agreement that certain amendments be made to the Senior
Facility, that International guarantee the obligations of Borrower under the
Senior Facility and grant a security interest in its assets to secured such
guarantee, and that certain other Subsidiaries (as defined herein) hereafter
guaranty the Senior Facilities in the future (International and such future
Subsidiaries as shall guarantee the Senior Facilities referred to herein as
“Subsidiary Guarantors”, and together with Electroglas referred to herein
individually and collectively as “Borrower”);



--------------------------------------------------------------------------------

WHEREAS, Bank requires that Trustee, on behalf of itself and the Noteholders (as
defined herein) subordinate, and the Trustee has agreed to subordinate, its
rights to payment under the Notes, the Indenture and the documents entered into
in connection therewith together with the security interest and lien of the
Trustee in the Common Collateral (as defined herein), to the security interest
and lien of Bank in the Common Collateral, and to Bank’s rights and remedies as
a secured party related thereto, all on the terms set forth herein; and

WHEREAS, it is a condition to the closing of the purchase and sale of the Notes
under the Securities Purchase Agreement (as defined herein), that Bank and the
Trustee (for itself and for the benefit of the Noteholders) enter into this
Agreement and the Borrower acknowledges and agrees to the same;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural form of the terms indicated):

“Agreement” shall mean this Intercreditor and Subordination Agreement, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified, from time to time in accordance with the terms hereof.

“Bank” shall include, in addition to Bank as referred to in the recitals hereto,
the then acting collateral agent for Bank (or if there is more than one agent, a
majority of them) under the Senior Lender Documents and any successor thereto
exercising substantially the same rights and powers, or if there is no acting
agent under the Senior Facility, the lenders under the Senior Lender Documents
having a majority in principal amount outstanding and committed thereunder.

“Bankruptcy Code” shall mean title 11 of the United States Code (11 U.S.C. 101
et seq.), as amended from time to time and any successor statute.

“Collateral Agent” shall have the meaning set forth in the recitals hereto.

“Common Collateral” shall mean all of the assets of the Borrower or any of its
Subsidiaries whether real, personal or mixed, constituting both Senior Lender
Collateral and Noteholder Collateral.

“Comparable Noteholder Collateral Document” shall mean, in relation to any
Common Collateral subject to any Senior Lender Collateral Document, that
Noteholder Collateral Document which creates a security interest in the same
Common Collateral, granted by the Borrower or its Subsidiaries.

 

2



--------------------------------------------------------------------------------

“DIP Financing” shall have the meaning set forth in Section 6.1 hereof.

“Discharge of First Priority Lien Obligations” shall mean payment in full in
cash of the principal of, interest and premium, if any, on all First Priority
Lien Obligations and the termination of any commitments of Bank under the Senior
Facility.

“Equity Interests” shall mean capital stock or warrants, options or other rights
to subscribe for, acquire or receive capital stock (but excluding any debt
security which is convertible into, or exchangeable for, capital stock).

“First Priority Lien Obligations” shall mean any principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other obligations under the
Senior Facility, including, without limitation, all interest accrued or accruing
(or which would, absent the commencement of an Insolvency or Liquidation
Proceeding, accrue) after the commencement of an Insolvency or Liquidation
Proceeding in accordance with and at the rate specified in the Senior Facility
or other Senior Lender Documents whether or not the claim for such interest is
allowed as a claim in such Proceeding; provided, however, that First Priority
Lien Obligations shall not include principal amounts outstanding to the extent
the same shall exceed the Maximum Principal Amount. To the extent any payment
with respect to the First Priority Lien Obligations (whether by or on behalf of
Borrower, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. For purposes of this definition, all references to
indebtedness or obligations of the Borrower shall be deemed to include any such
indebtedness or obligations of its Subsidiaries as shall from time to time
guarantee or otherwise become liable for the First Priority Lien Obligations of
Electroglas.

“Indenture” shall have the meaning set forth in the recitals hereto.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to the
Borrower or a Subsidiary of the Borrower, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to the Borrower or a Subsidiary of the Borrower or with respect to
any of its assets, (c) any liquidation, dissolution, reorganization or winding
up of the Borrower or a Subsidiary of the Borrower whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of the Borrower or a Subsidiary of the Borrower.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, deed
to secure debt, lien, pledge, charge, security interest or encumbrance of any
kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law (including any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to constitute a Lien.

 

3



--------------------------------------------------------------------------------

“Maximum Principal Amount” shall mean, as of the applicable date of
determination, (i) the aggregate principal amount (including the undrawn amount
of all letters of credit) of indebtedness under the Senior Facility as of such
date up to, but not in excess of $8,250,000 minus (ii) any permanent reductions
in the commitment under the Senior Facility after the date hereof in connection
with a prepayment of indebtedness outstanding under the Senior Facility required
by reason of any sale of assets by the Borrower and its Subsidiaries.

“Notes” shall have the meaning set forth in the recitals hereto.

“Noteholder” as applied to any Note, shall mean any Person in whose name at the
time a particular Note is registered on the note register maintained pursuant to
the Indenture.

“Noteholder Collateral” shall mean all of the assets of the Borrower and any of
its Subsidiaries whether real, personal or mixed, in which the Noteholders or
the Trustee or any of them now or hereafter holds a Lien as security for the
Second Priority Lien Obligations.

“Noteholder Collateral Documents” shall mean the Noteholder Security Agreement
and any document or instrument executed and delivered pursuant to any Noteholder
Document at any time or otherwise pursuant to which a Lien is granted by the
Borrower or its Subsidiaries to secure the Second Priority Lien Obligations or
under which rights or remedies with respect to any such Lien are governed, as
the same may be amended, restated, amended and restated, extended, supplemented
or otherwise modified from time to time.

“Noteholder Documents” shall mean the Securities Purchase Agreement, the
Registration Rights Agreement, the Indenture, the Notes, the Noteholder
Collateral Documents, any guaranty and any other related document or instrument
executed and delivered pursuant to any Noteholder Document at any time or
otherwise evidencing any Second Priority Lien Obligations, as the same may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Noteholder Security Agreement” shall have the meaning set forth in the recitals
hereto.

“Noteholders” shall mean the Persons holding the Notes or otherwise entitled to
the benefit of the Second Priority Lien Obligations.

“Payment Blockage Notice” shall have the meaning set forth in Section 2.5
hereof.

“Payment Blockage Period” shall have the meaning set forth in Section 2.5
hereof.

“Payment Default” shall have the meaning set forth in Section 2.5 hereof.

“Person” shall mean any person, individual, sole proprietorship, partnership,
joint venture, limited liability company, corporation, trust, unincorporated
organization, association, institution, entity or other party, including,
without limitation, any government and any political subdivision, agency or
instrumentality thereof.

 

4



--------------------------------------------------------------------------------

“Recovery” shall have the meaning set forth in Section 6.6 hereof.

“Refinancing Senior Lenders” shall have the meaning set forth in Section 8.12
hereof.

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of March 26, 2007, among the Borrower and the Buyers as
defined therein, as such agreement may be amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time.

“Second Priority Lien Obligations” shall mean any principal, interest,
penalties, fees, indemnifications, reimbursements, damages and other liabilities
payable under the Noteholder Documents, including without limitation, the
Conversion Price (as defined in the Indenture), the Company Conversion
Provisional Payment (as defined in the Indenture), the redemption price for
Notes called for redemption in accordance with Section 3.2 of the Indenture, the
Repurchase Price (as defined in the Indenture) with respect to Notes submitted
for repurchase in accordance with Section 16.1 of the Indenture, Extension Fees
(as defined in the Indenture), Liquidated Damages (as defined in the Indenture),
expenses or any other amounts in respect of each and all of the Notes and all
other obligations, liabilities and indebtedness of every kind, nature and
description owing by the Borrower under the Noteholder Documents in each case
whether now or hereafter existing, direct or indirect, absolute or contingent,
due or not due, primary or secondary, liquidated or unliquidated, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, whether or not arising on or after the
commencement of a proceeding under Title 11, U.S. Code or any similar federal or
state law for the relief of debtors (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding. For
purposes of this definition, all references to indebtedness or obligations of
the Borrower shall be deemed to include any such indebtedness or obligations of
the Subsidiaries.

“Securities Purchase Agreement” shall mean that certain Securities Purchase
Agreement, dated March 21, 2007, among the Borrower and the parties listed on
the Schedule of Buyers attached thereto as Exhibit A, as such agreement may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified, from time to time.

“Senior Facility” shall have the meaning set forth in the recitals hereto.

“Senior Lender Collateral” shall mean all of the assets of the Borrower and any
of its Subsidiaries whether real, personal or mixed, which is the subject of a
Lien that secures any First Priority Lien Obligation.

“Senior Lender Collateral Documents” shall mean the Senior Facility and any
other document or instrument pursuant to which a Lien is granted securing the
First Priority Lien Obligations, as the same may be amended, restated, amended
and restated, extended, supplemented or otherwise modified, from time to time.

 

5



--------------------------------------------------------------------------------

“Senior Lender Documents” shall mean the Senior Facility, all documents and
instruments evidencing any other obligation under the Senior Facility or any
First Priority Lien Obligation and any other related document or instrument
executed or delivered pursuant to any Senior Lender Document at any time or
otherwise evidencing any First Priority Lien Obligations, as any such document
or instrument may be amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Subsidiary” shall mean a Person more than 50% of the outstanding voting stock
or other Equity Interests of which is owned, directly or indirectly, by the
Borrower or by one or more of its Subsidiaries, or by the Borrower and one or
more of its Subsidiaries. For the purposes of this definition, “voting stock”
means stock which ordinarily has voting power for the election of directors,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.

“Trustee” shall include, in addition to the Trustee referred to in the recitals
hereto, the then acting collateral agent under the Indenture and any successor
thereto exercising substantially the same rights and powers, or if there is no
acting collateral agent under the Indenture, the Noteholders holding a majority
in principal amount of Notes then outstanding.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code of the
State of New York, as amended from time to time.

Section 2. Lien and Payment Priorities.

2.1 Lien Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Liens granted to the Trustee or the Noteholders
on the Common Collateral or of any Liens granted to Bank on the Common
Collateral and notwithstanding any provision of the UCC, or any applicable law
or the Noteholder Documents or the Senior Lender Documents or any other
circumstance whatsoever, the Trustee, on behalf of itself and the Noteholders,
hereby agrees that: (a) any Lien on the Common Collateral securing the First
Priority Lien Obligations now or hereafter held by Bank shall be senior and
prior to any Lien on the Common Collateral securing the Second Priority Lien
Obligations; and (b) any Lien on the Common Collateral now or hereafter held by
the Trustee or the Noteholders regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing the
First Priority Lien Obligations. All Liens on the Common Collateral securing the
First Priority Lien Obligations shall be and remain senior to all Liens on the
Common Collateral securing the Second Priority Lien Obligations for all
purposes. For the avoidance of doubt, in the event the Trustee or any Noteholder
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subordinated to the Liens securing First Priority Lien Obligations on the
same basis as the other Liens securing the Second Priority Lien Obligations are
so subordinated to such First Priority Lien Obligations under this Agreement.
The Trustee on behalf of itself and each Noteholder, agrees not to take or cause
to be taken any action, the purpose or effect of which is to make any Lien in
respect of any of the Common Collateral pari passu with or senior to, or to give
the

 

6



--------------------------------------------------------------------------------

Trustee or any Noteholder any preference or priority relative to, the liens in
favor of Bank in respect of the Senior Lender Collateral. For the purposes of
the foregoing allocation of priorities, any claim of a right of set-off shall be
treated in all respects as a Lien, and no claimed right of set-off shall be
asserted by the Trustee on behalf of itself or any Noteholder to defeat or
diminish the rights or priorities of the Lien of Bank provided for herein.

2.2 Prohibition on Contesting Liens. Each of the Trustee, for itself and on
behalf of each Noteholder, and Bank agrees that it shall not (and hereby waives
any right to) contest or support any other Person in contesting, in any
proceeding (including, without limitation, any Insolvency or Liquidation
Proceeding), the unavoidability, priority, validity or enforceability of a Lien
held by Bank in the Senior Lender Collateral or by the Trustee or Noteholders in
the Common Collateral, as the case may be.

2.3 No New Liens. So long as the Discharge of First Priority Lien Obligations
has not occurred, (a) the parties hereto agree that, after the date hereof, if
the Trustee shall hold any Lien on any assets of the Borrower or its
Subsidiaries securing the Second Priority Lien Obligations that are not also
Senior Lender Collateral, the Trustee, upon demand by Bank, will either release
such Lien or assign it to Bank as security for the First Priority Lien
Obligations, (b) the parties hereto agree that, after the date hereof, if Bank
shall hold any Lien on any assets of the Borrower or any of its Subsidiaries
securing the First Priority Lien Obligations that are not also Noteholder
Collateral, if required by the Noteholder Security Agreement, the Borrower or
its Subsidiaries, as applicable, shall grant a second-priority Lien on such
assets to the Trustee as security for the Second Priority Lien Obligations, and
(c) the Borrower agrees not to grant or to permit any of its Subsidiaries to
grant any Lien on any of their assets in favor of the Trustee or the Noteholders
unless the Borrower or such Subsidiary has granted a similar Lien on such assets
in favor of Bank.

2.4 Subordination in Right of Payment. The Borrower covenants and agrees, and
the Trustee on behalf of itself and each Noteholder, likewise covenants and
agrees, that all Notes shall be issued subject to the provisions of this
Agreement and to the extent and in the manner hereinafter set forth in this
Agreement, the Second Priority Lien Obligations are hereby expressly made
subordinate and junior and subject in right of payment to the prior payment in
full in cash of all First Priority Lien Obligations now outstanding or
hereinafter incurred.

2.5 Payment Blockage after Default in First Priority Lien Obligations. No
payment on account of the Second Priority Lien Obligations shall be made, and no
Notes shall be redeemed or purchased directly or indirectly by the Borrower (or
any of its Subsidiaries), if at the time of such payment or purchase or
immediately after giving effect thereto, (a) a default in the payment of
principal, premium, if any, interest or other obligations in respect of any
First Priority Lien Obligations occurs and is continuing determined without
regard to whether there is a grace period applicable to the payment of such
First Priority Lien Obligations (a “Payment Default”), unless and until such
Payment Default shall have been cured or waived or shall have ceased to exist or
(b) the Borrower and Trustee shall have received notice (a “Payment Blockage
Notice”) from Bank that there exists under First Priority Lien Obligations a
default, which shall not have been cured or waived, permitting Bank to declare
such First Priority Lien Obligations due and payable, but only for the period
(the “Payment Blockage Period”) commencing on the date of receipt of the Payment
Blockage Notice and ending on the earlier of (i) the date such

 

7



--------------------------------------------------------------------------------

default shall have been cured or waived, or (ii) the 180th day immediately
following the Trustee’s receipt of such Payment Blockage Notice. The Borrower
shall resume payments on and distributions in respect of the Notes, including
any past scheduled payments of the principal of (and premium, if any) and
interest on such Notes to which the holders of the Notes would have been
entitled but for the provisions of this Section 2.5 in the case of a Payment
Default, on the date upon which such Payment Default is cured or waived or
ceases to exist. In addition, notwithstanding clauses (a) and (b), unless the
holders of First Priority Lien Obligations shall have accelerated the maturity
of such First Priority Lien Obligations or there is a Payment Default, the
Borrower shall resume payments on the Note after the end of each Payment
Blockage Period. Not more than one Payment Blockage Notice may be given in any
consecutive 360-day period, irrespective of the number of defaults with respect
to First Priority Lien Obligations during such period.

2.6 Payments on Notes. The Borrower may make regularly scheduled payments of the
principal of, and any interest or premium on, the Notes, if at the time of
payment, and immediately after giving effect thereto, there exists no Payment
Default or Payment Blockage Period, provided, however, that nothing in this
Agreement shall permit the Borrower to make any payment in respect of the Notes
that would result in a default or event of default arising under the Senior
Lender Documents.

2.7 Certain Conversions Deemed Payment. For the purposes hereof (a) the issuance
and delivery of junior securities upon conversion of Notes in accordance with
Article XV of the Indenture shall not be deemed to constitute a payment or
distribution on account of the principal of or interest on Notes or on account
of the purchase or other acquisition of Notes, and (b) the payment, issuance or
delivery of cash (except in satisfaction of fractional shares pursuant to
Section 15.4 of the Indenture), property or securities (other than junior
securities) upon conversion of a Note shall be deemed to constitute payment on
account of the principal of such Note. For the purposes of this 2.7, the term
“junior securities” means (y) shares of any stock of any class of the Borrower,
or (z) securities of the Borrower which are subordinated in right of payment to
all First Priority Lien Obligations which may be outstanding at the time of
issuance or delivery of such securities to substantially the same extent as, or
to a greater extent than, the Notes are so subordinated as provided herein.
Nothing contained in this Agreement is intended to or shall impair, as among the
Borrower, its creditors other than Bank and the Trustee and the Noteholders, the
right, which is absolute and unconditional, of the holder of any Note to convert
such Note in accordance with Article XV of the Indenture.

2.8 Subrogation. Subject to the prior Discharge of First Priority Lien
Obligations, the rights of the Noteholders shall be subrogated to the rights of
the holders of First Priority Lien Obligations to receive payments or
distributions of the assets of the Borrower made on such First Priority Lien
Obligations until all Second Priority Lien Obligations shall be paid in full;
and for purposes of such subrogation, no payments or distributions to the
holders of First Priority Lien Obligations of any cash, property or securities
to which any Noteholder would be entitled except for this Agreement shall, as
between the Noteholders and the Borrower and/or its creditors other than the
holders of the First Priority Lien Obligations, be deemed to be a payment on
account of the First Priority Lien Obligations.

 

8



--------------------------------------------------------------------------------

2.9 Rights of Holders Unimpaired. The provisions of this Agreement are and are
intended solely for the purposes of defining the relative rights of the Trustee
and the Noteholders of the Notes and Bank and nothing in this Agreement shall
(a) impair, as between the Borrower and the Trustee and Noteholders, the
obligation of the Borrower, which is unconditional and absolute, to pay to the
Trustee and Noteholders the Second Priority Lien Obligations in accordance with
the terms of the Noteholder Documents or (b) impair, as between the Borrower and
Bank, the obligation of the Borrower, which is unconditional and absolute, to
pay to Bank the First Priority Lien Obligations, in accordance with the terms of
the Senior Lender Documents.

2.10 Holders of First Priority Lien Obligations. This Agreement will constitute
a continuing offer to all Persons who, in reliance upon this Agreement, become
holders of, or continue to hold, First Priority Lien Obligations; such
provisions are made for the benefit of the holders of First Priority Lien
Obligations, and such holders are hereby made obligees under such provisions to
the same extent as if they were named therein, and they or any of them may
proceed to enforce such subordination and no amendment or modification of the
provisions contained herein shall diminish the rights of such holders unless
such holders have agreed in writing thereto.

2.11 Rights of Trustee and Noteholders as Holder of Senior Indebtedness;
Preservation of Rights. The Trustee in its individual capacity and each
Noteholder shall be entitled to all the rights set forth in this Agreement with
respect to any First Priority Lien Obligations which may at any time be held by
it, to the same extent as any other holder of First Priority Lien Obligations,
and nothing in this Indenture shall deprive the Trustee or any Noteholder of any
of its rights as such holder.

2.12 Proceeds Held in Trust. In the event that notwithstanding the foregoing,
any payment or distribution of assets of the Borrower of any kind or character,
whether in cash, property or securities (including, without limitation, by way
of setoff or otherwise) prohibited by the provisions of the Agreement shall be
received by the Trustee or any Noteholder before there shall have occurred a
Discharge of First Priority Lien Obligations, such payment or distribution shall
be held in trust for the benefit of and shall be paid over or delivered to Bank
for application to, or to be held as collateral for, the payment of any First
Priority Lien Obligations remaining unpaid to the extent necessary to pay all
First Priority Lien Obligations in full after giving effect to any concurrent
payment or distribution to Bank.

2.13 Blockage of Remedies. During any Payment Default or any Payment Blockage
Period and subject in all events to the limitations of Section 3 below, if an
Event of Default has occurred under the Indenture, the Trustee, on behalf of
itself and each of the Noteholders, agrees not to commence or join with any
creditor of the Borrower or any of its Subsidiaries in asserting or commencing
any proceedings to collect or enforce their rights under the Noteholder
Documents or take any action to foreclose or realize upon the indebtedness
thereunder for a period beginning on the date of such Event of Default and
ending on the first to occur of (a) the date that is 180 days following the date
of such Event of Default or (b) the date such Payment Default is cured, waived
or ceases to exist or the date such Payment Blockage Period ends, as the case
may be.

 

9



--------------------------------------------------------------------------------

2.14 Notice of Acceleration. The Trustee, on behalf of itself and each of the
Noteholders, agrees, solely for the benefit of the holders of First Priority
Lien Obligations, not to declare the unpaid principal amount of any Note to be
due and payable pursuant to Section 7.1 of the Indenture unless the Trustee
shall, concurrent with such declaration or acceleration, give Bank written
notice such declaration of acceleration. In addition, the Borrower, forthwith
upon receipt of any such declaration of acceleration, shall send a copy thereof
to Bank.

2.15 Notice to Trustee. The Borrower shall give prompt written notice to the
Trustee of any Payment Default under and as defined in the Indenture. Failure to
give such notice shall not affect the subordination of the Notes to the First
Priority Lien Obligations. Notwithstanding the provisions of this Agreement or
any provision of the Indenture, the Trustee shall not be charged with knowledge
of the existence of any facts that would prohibit the making of any payment to
or by the Trustee in respect of the Notes, unless and until the Trustee shall
have received written notice thereof at the address specified on the signature
pages hereto from the Borrower or Bank; and, prior to the receipt of any such
written notice, the Trustee shall be entitled in all respects to assume that no
such facts exist; provided, however, that if a Responsible Officer (as defined
in the Indenture) of the Trustee shall not have received, at least one business
day prior to the date upon which by the terms of the Indenture any such money
may become payable for any purpose (including, without limitation, payment on
account of principal of, premium, if any, or interest on the Notes, the
redemption price for Notes called for redemption in accordance with Section 3.2
of the Indenture, the Repurchase Price with respect to Notes submitted for
repurchase in accordance with Section 16.1 of the Indenture, the Conversion
Price, the Company Conversion Provisional Payment, Extension Fees, Liquidated
Damages (as each such term is defined in the Indenture), fees, expenses and any
other payment payable with respect to the Notes pursuant to the provisions of
the Indenture), a notice of a Payment Default or a Payment Blockage Notice,
then, anything herein contained to the contrary notwithstanding, the Trustee
shall have full power and authority to receive such money and to apply the same
to the purpose for which such money was received and shall not be affected by
any notice to the contrary which may be received by it less than one business
day prior to such date.

The Trustee shall be entitled to conclusively rely on the delivery to it of a
written notice by a person representing itself to be Bank to establish that such
notice has been given by Bank. In the event that the Trustee determines in good
faith that further evidence is required with respect to the right of any person
as a holder of First Priority Lien Obligations to participate in any payment or
distribution pursuant to this Section 2, the Trustee may request such person to
furnish evidence to the reasonable satisfaction of the Trustee as to the amount
of First Priority Lien Obligations held by such person, the extent to which such
person is entitled to participate in such payment or distribution and any other
facts pertinent to the rights of such person under this Section 2, and if such
evidence is not furnished, the Trustee may defer any payment which it may be
required to make for the benefit of such person pursuant to the terms of this
Agreement pending judicial determination as to the rights of such person to
receive such payment.

 

10



--------------------------------------------------------------------------------

2.16 Reliance on Judicial Order or Certificate of Liquidating Agent. Upon any
payment or distribution of assets of the Borrower referred to in Section 4.3 of
the Indenture, the Trustee and the Holders of the Notes shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such Insolvency or Liquidation Proceeding is pending, or a
certificate of the trustee in bankruptcy, liquidating trustee, Custodian,
receiver, assignee for the benefit of creditors, agent or other person making
such payment or distribution, delivered to the Trustee or to the Noteholders,
for the purpose of ascertaining the persons entitled to participate in such
payment or distribution, the holders of First Priority Lien Obligations and
other indebtedness of the Borrower, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Section 2.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of First Priority Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any Subsidiary of the Borrower, (i) the
Trustee and the Noteholders will not exercise or seek to exercise any rights or
remedies (including setoff) with respect to any Common Collateral, institute any
action or proceeding with respect to such rights or remedies, including, without
limitation, any action of foreclosure, contest, protest or object to any
foreclosure proceeding or action brought by Bank, or any other exercise by any
such party, of any rights and remedies relating to the Common Collateral under
the Senior Lender Documents or otherwise, or object to the forbearance by Bank
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Common Collateral and
(ii) Bank shall have the exclusive right to enforce rights, exercise remedies
(including, without limitation, setoff and the right to credit bid its debt) and
make determinations regarding release, disposition, or restrictions with respect
to the Common Collateral without any consultation with or the consent of the
Trustee or any Noteholder (and the Trustee and Noteholders shall be deemed to
have consented to any such enforcement, exercise or determination).
Notwithstanding the foregoing, (iii) in any Insolvency or Liquidation Proceeding
commenced by or against the Borrower or any Subsidiary of the Borrower, the
Trustee may file a claim or statement of interest with respect to the Second
Priority Lien Obligations, (iv) in the event a Payment Blockage Notice shall
have been delivered pursuant to Section 2.5 above and the Payment Blockage
Period has expired but no Payment Default shall exist, the Trustee may seek to
enforce its remedies, and (v) in the event Bank shall have accelerated the First
Priority Lien Obligations without taking any other enforcement remedy, the
Trustee may similarly accelerate the Second Priority Lien Obligations without
taking any other enforcement remedy. In exercising rights and remedies with
respect to the Common Collateral, Bank may enforce the provisions of the Senior
Lender Documents and exercise remedies thereunder, all in such order and in such
manner as it may determine in the exercise of its sole discretion. Such exercise
and enforcement shall include, without limitation, the rights of an agent
appointed by it to sell or otherwise dispose of Common Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
bankruptcy or similar laws of any applicable jurisdiction.

 

11



--------------------------------------------------------------------------------

(b) The Trustee, on behalf of itself and the Noteholders, agrees that it will
not take or receive any Common Collateral or any proceeds of Common Collateral
in connection with the exercise of any right or remedy (including setoff) with
respect to any Common Collateral, unless and until the Discharge of First
Priority Lien Obligations has occurred. Without limiting the generality of the
foregoing, unless and until the Discharge of First Priority Lien Obligations has
occurred, except as expressly provided in the proviso in Section 3.1(a)
(ii) above, the sole right of the Trustee and the Noteholders with respect to
the Common Collateral is to hold a Lien on the Common Collateral pursuant to the
Noteholder Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of First
Priority Lien Obligations has occurred.

(c) Subject to the proviso in Section 3.1(a) (ii) above, (i) the Trustee, for
itself or on behalf of the Noteholders, agrees that the Trustee and the
Noteholders will not take any action that would hinder any exercise of remedies
undertaken by Bank under the Senior Loan Documents, including any sale, lease,
exchange, transfer or other disposition of the Common Collateral, whether by
foreclosure or otherwise, and (ii) the Trustee, for itself and on behalf of the
Noteholders, hereby waives any and all rights it or the Noteholders may have as
a junior lien creditor or otherwise to object to the manner in which Bank seeks
to enforce or collect the First Priority Lien Obligations or the Liens granted
in any of the Senior Lender Collateral.

3.2 Cooperation. Subject to the proviso in Section 3.1(a)(ii) above, the
Trustee, on behalf of itself and the Noteholders, agrees that, unless and until
the Discharge of First Priority Lien Obligations has occurred, it will not
commence, or join with any Person (other than Bank upon the request thereof) in
commencing any enforcement, collection, execution, levy or foreclosure action or
proceeding with respect to any Lien held by it under any of the Noteholder
Documents or otherwise.

3.3 Actions in Violation of Agreement. If the Trustee or any Noteholder, in
violation of this Agreement, exercises or seeks to exercise any rights or
remedies in respect of the Common Collateral against the Borrower or any
Subsidiary with respect to the Second Priority Secured Obligations without the
prior written consent of Bank, Bank may interpose as a defense or dilatory plea
the making of this Agreement and may intervene and interpose such defense or
plea in its name or in the name of the Borrower or any Subsidiary. Should the
Trustee or any Noteholder, in violation of this Agreement, in any way take, or
attempt to or threaten to take any action with respect to any Common Collateral
in violation of this Agreement (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to the Noteholder Documents in
violation of this Agreement), or fail to take any action required by this
Agreement, Bank (in its own name or in the name of the Borrower or any
Subsidiary) may obtain relief against the Trustee or such Noteholder by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Trustee, on behalf of itself and each
Noteholder, that (a) Bank’s damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (b) the Trustee, on behalf of
itself and each Noteholder, waives any defense that the Borrower, any Subsidiary
or Bank cannot demonstrate damage and/or be made whole by the awarding of
damages.

 

12



--------------------------------------------------------------------------------

Section 4. Payments.

4.1 Application of Proceeds. As long as the Discharge of First Priority Lien
Obligations has not occurred, the cash proceeds of Common Collateral received in
connection with the sale of, or collection on, such Common Collateral upon the
exercise of remedies, shall be applied by Bank to the First Priority Lien
Obligations in such order as specified in the Senior Facility. Upon Discharge of
the First Priority Lien Obligations, Bank shall deliver to the Trustee any
proceeds of Common Collateral held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct or as may otherwise be required by applicable law.

4.2 Payments Over. Any Common Collateral or proceeds thereof received by the
Trustee or any Noteholder in connection with the exercise of any right or remedy
(including setoff) relating to the Common Collateral in contravention of this
Agreement shall be segregated and held in trust and forthwith paid over to Bank
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Bank is hereby authorized to make
any such endorsements as agent for the Trustee or any such Noteholder. This
authorization is coupled with an interest and is irrevocable.

Section 5. Other Agreements.

5.1 Releases.

(a) If in connection with:

(i) the exercise of Bank’s rights or remedies in respect of the Common
Collateral provided for in Section 3.1 above, including any sale, lease,
exchange, transfer or other disposition of such Common Collateral;

(ii) any sale, lease, exchange, transfer or other disposition of Common
Collateral permitted under the terms of the Senior Facility (whether or not an
event of default under, and as defined therein, has occurred and is continuing);
or

(iii) any agreement between Bank and the Borrower to release Bank’s Lien on any
portion of the Common Collateral;

the Bank releases any of its Liens on any part of the Common Collateral, the
Liens, if any, of the Trustee, for itself or for the benefit of the Noteholders,
on such Common Collateral shall be automatically, unconditionally and
simultaneously released and the Trustee, for itself or on behalf of any such
Noteholder, promptly shall execute and deliver to Bank or the Borrower such
termination statements, releases and other documents as Bank or the Borrower may
request to effectively confirm such release; provided, however, that the
proceeds of any sale or disposition of the Common Collateral shall be applied to
repay the First Priority Lien Obligations.

 

13



--------------------------------------------------------------------------------

(b) The Trustee, for itself and on behalf of the Noteholders, hereby irrevocably
constitutes and appoints Bank, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Trustee or such holder or in own name, from time to time in
Bank’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute and file or
record any and all documents and instruments which may be necessary or desirable
to accomplish the purposes of this Section 5.1, including, without limitation,
any termination statements, endorsements or other instruments or transfer or
release.

5.2 Insurance. Unless and until the Discharge of First Priority Lien Obligations
has occurred, Bank shall have the sole and exclusive right, subject to the
rights of the Borrower under the Senior Lender Documents, to adjust settlement
for any insurance policy covering the Common Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral. Unless and until the Discharge of
First Priority Lien Obligations has occurred, all proceeds of any such policy
and any such award if in respect to the Common Collateral shall be paid to Bank
to the extent required under the Senior Facility and thereafter to the Trustee
for the benefit of the Noteholders to the extent required under the applicable
Noteholder Documents and then to the owner of the subject property or as a court
of competent jurisdiction may otherwise direct or as may otherwise be required
by applicable law. If the Trustee or any Noteholder shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to Bank in accordance with the
terms of Section 4.2 above.

5.3 Amendments to Noteholder Documents.

(a) Without the prior written consent of Bank, neither the Notes, the Indenture
nor any Noteholder Collateral Document may be amended, restated, amended and
restated, extended, supplemented or otherwise modified.

(b) In the event Bank enters into any amendment, waiver or consent in respect of
any of the Senior Lender Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Lender Collateral Document or changing in any manner the rights
of Bank or the Borrower thereunder, then such amendment, waiver or consent shall
apply automatically to any comparable provision of the Comparable Noteholder
Collateral Document without the consent of the Trustee or the Noteholders and
without any action by the Trustee, the Noteholders or the Borrower; provided,
however, (i) that no such amendment, waiver or consent shall have the effect of
removing assets subject to the Lien of the Noteholder Collateral Documents,
except to the extent that a release of such Lien is permitted by Section 5.1
above and (ii) notice of such amendment, waiver or consent shall have been given
to the Trustee prior to its effectiveness, provided that the failure to give
such notice shall not affect the effectiveness and validity thereof.

5.4 Relative Rights. Nothing in this Agreement modifies any rights or remedies
(a) Bank may have with respect to the Senior Lender Collateral or (b) except as
expressly set

 

14



--------------------------------------------------------------------------------

forth herein, the Trustee or Noteholders may have with respect to the Noteholder
Collateral. The rights of Bank under this Agreement are in addition to, and not
in derogation of, its rights under Article IV of the Indenture.

5.5 Bailee for Perfection.

(a) Bank agrees to hold the Common Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as bailee for the Trustee and any assignee solely for the
purpose of perfecting the security interest granted in such Collateral pursuant
to the Noteholder Security Agreement, subject to the terms and conditions of
this Section 5.5.

(b) Until the Discharge of First Priority Lien Obligations has occurred, Bank
shall be entitled to deal with the Common Collateral in its possession or
control in accordance with the terms of the Senior Lender Collateral Documents
as if no bailee arrangement with the Trustee existed. The rights of the Trustee
shall at all times be subject to the terms of this Agreement and to Bank’s
rights under the Senior Lender Documents.

(c) Bank shall have no obligation whatsoever to the Trustee or any Noteholder to
assure that the Common Collateral in its possession or control is genuine or
owned by the Borrower or one of its Subsidiaries or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.5. The
duties or responsibilities of Bank under this Section 5.5 shall be limited
solely to holding the Common Collateral in its possession or control as bailee
for the Trustee for purposes of perfecting the Lien held by the Trustee.

(d) Bank shall not have by reason of the Noteholder Security Agreement or this
Agreement or any other document a fiduciary relationship in respect of the
Trustee or any Noteholder. Bank makes no representations as to the value or
condition of the Common Collateral or any part thereof, as to the title of the
Borrower or any Subsidiary to the Common Collateral, as to the security afforded
by this Agreement or any other document relating to the Common Collateral or, as
to the validity, execution, enforceability, legality or sufficiency of this
Agreement or any other document relating to the Common Collateral, and Bank
shall incur no liability or responsibility in respect of any such matters. Bank
shall not be responsible for insuring the Common Collateral, for the payment of
taxes, charges, assessments or liens upon the Common Collateral or otherwise as
to the maintenance of the Common Collateral. Bank shall have no duty to the
Borrower or any Subsidiary or, except as expressly provided above, to the
Trustee or any Noteholder, as to any Common Collateral in its possession or
control or in the possession or control of any agent or nominee of Bank or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

(e) Upon the Discharge of First Priority Lien Obligations, the Bank shall
deliver to the Trustee the Common Collateral in its possession or control
together with any necessary endorsements (or otherwise allow the Trustee to
obtain control of such Collateral) or as a court of competent jurisdiction may
otherwise direct or as may otherwise be required by applicable law.

 

15



--------------------------------------------------------------------------------

5.6 Additional Covenants of Trustee. The Trustee, on behalf of itself and the
Noteholders, also covenants and agrees that it:

(a) has not granted and will not grant any subordinations with respect to the
Second Priority Lien Obligations or its Lien in the Common Collateral other than
pursuant to the Indenture and this Agreement as in effect on the date hereof;

(b) will place a legend on the Noteholder Documents to state that the Second
Priority Lien Obligations are subordinate to the First Priority Lien Obligations
and are subject to the terms and conditions of this Agreement; and

(c) will give Bank prompt (and in no event later than 10 days) notice of any
written notice of any notice of default or event of default delivered to the
Borrower or its Subsidiaries under the Indenture.

5.7 Purchase Option. Notwithstanding anything herein to the contrary, the
Trustee on behalf of the Noteholders or its assignee shall have the option to
purchase all, but not less than all, of the First Priority Lien Obligations
exercisable at the Trustee’s option (i) within the 60 day period following that
day that is 120 days after a Payment Blockage Notice has been received or a
Payment Default has occurred, provided that the default giving rise to such
Payment Blockage Notice or Payment Default has not then been cured or waived.
Such option shall be exercised by giving ten (10) business days prior written
notice to Bank of the intent of Trustee to exercise such option. Upon receipt of
such notice of intent to exercise such option, Bank shall provide to Trustee in
writing the aggregate amount of First Priority Lien Obligations outstanding,
including principal (which shall be purchased at par), accrued interest, fees,
expenses, breakage fees, any prepayment penalty or premium, and any other amount
owing by the borrower under the Senior Lender Documents, but excluding any
unasserted contingent and indemnity obligations (collectively, the “Payoff
Amount”). The purchase price for the First Priority Lien Obligations shall equal
the Payoff Amount as of the date of the purchase and sale plus Bank’s good faith
estimate of the other First Priority Lien Obligations.

(a) The purchase price for the First Priority Secured Obligations shall be
payable by wire transfer in federal funds, at such time as all conditions to the
purchase other than the payment of the purchase price, have been satisfied, to
such bank account as Bank may designate in writing to the Trustee for such
purpose on the date of purchase. Interest shall be calculated to but excluding
the day on which such purchase and sale shall occur if the amounts are received
in the designated bank account prior to 12 noon, Pacific time, and interest
shall be calculated to and including such day if the amounts are received later
than 12 noon, Pacific time. The sale of the First Priority Lien Obligations
shall be without recourse and without any representation or warranty whatsoever,
whether as to the enforceability of any Senior Lender Documents or the validity,
enforceability, perfection, priority or sufficiency of any lien securing or
guarantee or other supporting obligation for the First Priority Lien Obligations
or as to any other matter whatsoever, except only the representation and
warranty that the transferor owns free and clear of all liens and encumbrances,
and has good right to convey, whatever claims and interests it may have in
respect of First Priority Lien Obligations and the rights created under the
Senior Lender Documents.

 

16



--------------------------------------------------------------------------------

(b) The sale of the First Priority Lien Obligations shall occur within ten
(10) business days after Bank’s receipt of notice exercising the applicable
option (and the parties hereto shall reasonably cooperate with one another and
take all actions reasonably required of them to effect such sale within such
period).

(c) On the date of such purchase and sale,

(i) Bank shall deliver to the Trustee all evidence of the First Priority Lien
Obligations, endorsed to such purchaser or endorsed in blank or endorsed in
accordance with such purchaser’s instruction; and shall transfer and assign to
such purchaser all of Bank’s right, title and interest in and to the Senior
Lender Documents and the collateral securing the payment and performance of the
First Priority Lien Obligations, and shall otherwise execute such documents and
take such action as may be reasonably requested by the purchaser to consummate
the purchase in accordance herewith; and

(ii) the purchaser shall furnish cash collateral to Bank in such amounts as Bank
determines to be reasonably necessary to provide security in connection with any
outstanding letters of credit (such collateral not to be required to exceed 110%
of the amount of such letters of credit). Bank shall be entitled to hold such
security for so long as such letters of credit are outstanding.

Section 6. Insolvency or Liquidation Proceedings.

6.1 Financing Issues. If the Borrower or any Subsidiary of the Borrower shall be
subject to any Insolvency or Liquidation Proceeding and Bank shall desire to
permit the use of cash collateral or to permit the Borrower or such Subsidiary
to obtain financing under section 363 or section 364 of the Bankruptcy Code on
terms approved by Bank (“DIP Financing”), then the Trustee, on behalf of itself
and the Noteholders, agrees that it will raise no objection to such use or DIP
Financing or offer a competing debtor in possession financing proposal and will
not request adequate protection or any other relief in connection therewith
(except to the extent permitted by Section 6.3 below) and, if the Liens securing
the First Priority Lien Obligations are made subordinate or pari passu with such
DIP Financing, will subordinate its Liens in the Common Collateral to such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens securing the Second Priority Lien Obligations are so subordinated to First
Priority Lien Obligations under this Agreement. The Trustee, on behalf of itself
and the Noteholders, agrees that 3 business days notice of any proposal to
provide DIP Financing shall be considered reasonable notice f the same.

6.2 Relief from the Automatic Stay. Until the Discharge of First Priority Lien
Obligations has occurred, the Trustee, on behalf of itself and the Noteholders,
agrees that none of them shall seek relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Common
Collateral, without the prior written consent of Bank.

6.3 Disposition of Assets. In connection with any Insolvency or Liquidation
Proceeding, until Discharge of the First Priority Lien Obligations, the Trustee,
on behalf of itself and the Noteholders, agrees that none of them will raise any
objection to and will not contest (or support any person in objecting to or
contesting) any sale or disposition of any assets of the

 

17



--------------------------------------------------------------------------------

Borrower or any Subsidiary that is supported by Bank, and the Trustee and
Noteholders will be deemed to have consented under Section 363 of the Bankruptcy
Code (and otherwise) to any sale supported by Bank and to have released their
Liens, if any, in such assets upon the consummation of such sale so long as the
Lien of the Trustee and the Noteholders on the Common Collateral attaches to the
proceeds from such sale or disposition subject to the prior lien of Bank. The
Trustee, on behalf of itself and the Noteholders, agrees not to credit bid at
any sale or disposition of the assets of any Loan Party under Section 363 of the
Bankruptcy Code.

6.4 Adequate Protection. The Trustee, on behalf of itself and the Noteholders,
agrees that none of them shall contest (or support any other Person contesting)
(a) any request by Bank for adequate protection or (b) any objection by Bank to
any motion, relief, action or proceeding based on Bank claiming a lack of
adequate protection. Notwithstanding the foregoing contained in this
Section 6.4, in any Insolvency or Liquidation Proceeding, (i) if the Bank is
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of its cash collateral under section 363 or
section 364 of the Bankruptcy Code, then the Trustee, on behalf of itself or any
of the Noteholders, may seek or request adequate protection in the form of a
replacement Lien on such additional collateral, which Lien is subordinated to
the Liens securing the First Priority Lien Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens
securing the Second Priority Lien Obligations are so subordinated to the First
Priority Lien Obligations under this Agreement, and (ii) in the event the
Trustee, on behalf of itself and the Noteholders, seeks or requests adequate
protection and such adequate protection is granted in the form of additional
collateral, then the Trustee, on behalf of itself or any of the Noteholders,
agrees that Bank shall also be granted a senior Lien on such additional
collateral as security for the First Priority Lien Obligations and any such DIP
Financing and that any Lien on such additional collateral securing the Second
Priority Lien Obligations shall be subordinated to the Liens on such collateral
securing the First Priority Lien Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to Bank as adequate
protection on the same basis as the other Liens securing the Second Priority
Lien Obligations are so subordinated to such First Priority Lien Obligations
under this Agreement.

6.5 No Waiver. Nothing contained herein shall prohibit or in any way limit Bank
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by the Trustee or any of the Noteholders, including, without
limitation, the seeking by the Trustee or any Noteholder of adequate protection
or the asserting by the Trustee or any Noteholder of any of its rights and
remedies under the Noteholder Documents or otherwise. No failure or delay on the
part of any party hereto in the exercise of any power, right, remedy or
privilege under this Agreement shall impair such power, right, remedy or
privilege or shall operate as a waiver thereof; nor shall any single or partial
exercise of any such power, right or privilege preclude any other or further
exercise of any other power, right or privilege. The waiver of any such right,
power, remedy or privilege with respect to particular facts and circumstances
shall not be deemed to be a waiver with respect to other facts and
circumstances.

6.6 Preference Issues. If Bank is required in any Insolvency or Liquidation
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower or any Subsidiary of the Borrower any amount (a “Recovery”), then the
First Priority Lien Obligations

 

18



--------------------------------------------------------------------------------

shall be reinstated to the extent of such Recovery and Bank shall be entitled to
a Discharge of First Priority Lien Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the Second Priority Lien Obligations of the parties hereto from such date
of reinstatement.

6.7 No Objection to Certain Other Matters. In connection with any Insolvency or
Liquidation Proceeding, until the Discharge of the First Priority Lien
Obligations, the Trustee on behalf of itself and the Noteholders, agrees that
none of them will raise any objection to and will not contest (or support any
person in objecting to or contesting) (a) to the extent constituting First
Priority Lien Obligations, the payment of interest, fees, expenses or other
amounts to the Bank under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise, and (b) any “carve-out” for professional and United States Trustee
fees agreed to by Bank.

6.8 Proofs of Claim and Plans of Reorganization. Notwithstanding anything to the
contrary in this Section 6, in any Insolvency or Liquidation Proceeding, the
Trustee and the Noteholders may (a) file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the Trustee and the Noteholders, including any claims secured
by the Common Collateral, if any, in each case in accordance with the terms of
this Agreement (it being agreed nothing in the foregoing permits the Trustee or
any Noteholder to file any pleadings adverse to Bank), (b) vote on any plan of
reorganization, provided that the Trustee and the Noteholders will not vote to
accept (and will be deemed to have voted to reject) any plan of reorganization
which either (i) does not pay the First Priority Lien Obligations in full in
cash or (ii) is not accepted by Bank, (c) file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Second Priority Lien
Obligations and the Common Collateral, or propose debtor in possession financing
if debtor in possession financing is not then being proposed by Bank or by a
source approved by Bank, and (iv) cash bid at any Section 363 hearing or with
respect to any other disposition of Common Collateral. Notwithstanding clause
(c) above, in the event the Trustee and the Noteholders have not filed a proof
of claim prior to the tenth (10th) business day prior to the date claims may
last be filed in any such Insolvency or Liquidation Proceeding, Bank may file
such proof of claim on behalf of the Trustee and the Noteholders and is hereby
authorized to do so. To the extent the Trustee or any Noteholder attempts to
vote or votes in favor of any plan or reorganization in a manner inconsistent
with this Section 6.8, the Trustee and such Noteholder irrevocably agree that
Bank shall be, and shall be deemed, such party’s “authorized agent” under
Bankruptcy Rules 3018(c) and 9010, and that Bank shall be authorized and
entitled to submit a superseding ballot on behalf of the Trustee and the
Noteholders that is consistent herewith. Nothing in this Section 6.8 shall be
deemed to be a waiver by Bank of any restriction which may otherwise be set
forth herein on the filing of any pleadings adverse to Bank.

6.9 Separate Classification of Obligations. The Trustee, on behalf of itself and
each Noteholder, acknowledges and agrees that (a) the grants of Liens pursuant
to the Senior Lender Collateral Documents and the Noteholder Collateral
Documents constitute two separate and

 

19



--------------------------------------------------------------------------------

distinct grants of liens and (b) because of, among other things, their differing
rights in the Common Collateral, the claims of the Trustee and the Noteholders
are fundamentally different from the claims of Bank and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
Bank and the Trustee or Noteholders in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Trustee, on behalf of itself and the
Noteholders, hereby acknowledges and agrees that all distributions shall be made
as if there were separate classes of senior and junior secured claims against
the Borrower and its Subsidiaries in respect of the Common Collateral with the
effect being that, to the extent that the aggregate value of the Common
Collateral is sufficient (for this purpose ignoring all claims held by the
Trustee and the Noteholders), Bank shall be entitled to receive, in addition to
amounts distributed to it in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, to the
extent that such amounts constitute First Priority Lien Obligations, before any
distribution is made in respect of the claims held by the Trustee and the
Noteholders, with the Trustee, on behalf of itself and the Noteholders, hereby
acknowledging and agreeing to turn over to Bank amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Trustee and the Noteholders.

6.10 Section 363 and Section 364 Rights. To the extent that the Trustee or a
Noteholder has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Common Collateral, the Trustee, on
behalf of itself and the Noteholders, hereby agrees not to assert any of such
rights without the prior written consent of Bank; provided that if requested by
Bank, the Trustee shall timely exercise such rights in the manner requested by
Bank, including any rights to payments in respect of such rights.

6.11 Subordination Agreement under Bankruptcy Code. This Agreement and each of
the provisions hereof, each which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before and after the commencement of an Insolvency or Liquidation
Proceeding.

Section 7. Reliance; Waivers; etc.

7.1 Reliance.

(a) The consent by Bank to the execution and delivery of the Noteholder
Documents and the grant to the Trustee on behalf of the Noteholders of a Lien on
the Common Collateral and all loans and other extensions of credit made or
deemed made on and after the date hereof by Bank to the Borrower shall be deemed
to have been given and made in reliance upon this Agreement.

(b) Bank acknowledges that it has, independently and without reliance on the
Trustee or any Noteholder, and based on documents and information deemed by it
appropriate, made its own credit analysis and decision to enter into this
Agreement and the transactions contemplated hereby and by the Senior Lender
Documents and it will continue to make its own credit decisions in taking or not
taking any action under the Senior Lender Documents or this Agreement.

 

20



--------------------------------------------------------------------------------

7.2 No Warranties or Liability.

(a) The Trustee, on behalf of itself and the Noteholders, acknowledges and
agrees that Bank has made no express or implied representation or warranty,
including, without limitation, with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Senior
Lender Documents. Bank will be entitled to manage and supervise its loans and
extensions of credit to the Borrower in accordance with law and as it may
otherwise, in its sole discretion, deem appropriate, and Bank may manage its
loans and extensions of credit without regard to any rights or interests that
the Trustee or any of the Noteholders have in the Common Collateral or
otherwise, except as otherwise provided in this Agreement. Bank shall not have
any duty to the Trustee or any of the Noteholders to act or refrain from acting
in a manner which allows, or results in, the occurrence or continuance of an
event of default or default under any agreements with the Borrower (including,
without limitation, the Noteholder Documents), regardless of any knowledge
thereof which it may have or be charged with.

(b) Bank acknowledges and agrees that each of the Trustee and the Noteholders
have made no express or implied representation or warranty, including, without
limitation, with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Noteholder Documents.

7.3 No Waiver of Lien Priorities.

(a) No right of Bank to enforce any provision of this Agreement shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Borrower or by any act or failure to act by Bank, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Senior Lender Documents or any of the Noteholder
Documents, regardless of any knowledge thereof which Bank, or any of them, may
have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Borrower under the Senior Lender Documents), the
Bank may, at any time and from time to time, without the consent of, or notice
to, the Trustee or any Noteholder, without incurring any liabilities to the
Trustee or any Noteholder and without impairing or releasing the lien priorities
and other benefits provided in this Agreement (even if any right of subrogation
or other right or remedy of the Trustee or any Noteholder is affected, impaired
or extinguished thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or renew, exchange, amend, increase or alter, the terms of the
Senior Lender Documents or any Lien in any Senior Lender Collateral or guaranty
thereof or any liability of the Borrower, or any liability incurred directly or
indirectly in respect thereof (including, without limitation, any

 

21



--------------------------------------------------------------------------------

increase in or extension of the First Priority Lien Obligations, without any
restriction as to the amount, tenor or terms of any such increase or extension)
or otherwise amend, renew, exchange, extend, modify or supplement in any manner
any Liens held by Bank, the First Priority Lien Obligations or any of the Senior
Lender Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Senior Lender Collateral or
any liability of the Borrower or its Subsidiaries to Bank, or any liability
incurred directly or indirectly in respect thereof;

(iii) settle or compromise any First Priority Lien Obligations or any other
liability of the Borrower or its Subsidiaries or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including, without
limitation, the First Priority Lien Obligations) in any manner or order; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
the Borrower or its Subsidiaries or any security or any other Person, elect any
remedy and otherwise deal freely with the Borrower or its Subsidiaries and the
Senior Lender Collateral and any security and any guarantor or any liability of
the Borrower or any guarantor to the Bank or any liability incurred directly or
indirectly in respect thereof.

(c) The Trustee, on behalf of itself and the Noteholders, also agrees that Bank
shall have no liability to the Trustee or any Noteholder, and the Trustee, on
behalf of itself and the Noteholders, hereby waives any claim against Bank,
arising out of any and all actions which Bank may take or permit or omit to take
with respect to: (i) the Senior Lender Documents, (ii) the collection of the
First Priority Lien Obligations, or (iii) the foreclosure upon, or sale,
liquidation or other disposition of, the Senior Lender Collateral. The Trustee,
on behalf of itself and the Noteholders, agrees that Bank has no duty to them in
respect of the maintenance or preservation of the Senior Lender Collateral, the
First Priority Lien Obligations or otherwise.

(d) The Trustee, on behalf of itself and the Noteholders, agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law or any other similar rights a junior secured
creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of Bank and the Trustee and the Noteholders, respectively, hereunder shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of the Senior Lender Documents or any
Noteholder Documents;

 

22



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Priority Lien Obligations or Obligations, or any
amendment or waiver or other modification, including, without limitation, any
increase in the amount thereof up to the Maximum Amount, whether by course of
conduct or otherwise, of the terms of the Senior Facility or any other Senior
Lender Document or of the terms of the Indenture or any other Noteholder
Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Priority Lien
Obligations or Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any Subsidiary of the Borrower; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Borrower or any Subsidiary of the Borrower in respect
of the First Priority Lien Obligations, or of the Trustee or any Noteholder in
respect of this Agreement.

Section 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Senior Lender Documents or the Noteholder
Documents, the provisions of this Agreement shall govern.

8.2 Continuing Nature of this Agreement. This Agreement shall continue to be
effective until the Discharge of First Priority Lien Obligations shall have
occurred. This is a continuing agreement of lien subordination and Bank may
continue, at any time and without notice to the Trustee or any Noteholder, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Borrower constituting First Priority Lien Obligations on the
faith hereof. The Trustee, on behalf of itself and the Noteholders, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Trustee or Bank shall be deemed to be made
unless the same shall be in writing signed on behalf of the Noteholders by the
Trustee or a majority in interest of principal amount outstanding under the
Notes or by the Bank or their authorized agents and each waiver, if any, shall
be a waiver only with respect to the specific instance involved and shall in no
way impair the rights of the parties making such waiver in any other respect or
at any other time. The Borrower shall not have any right to amend, modify or
waive any provision of this Agreement without the consent of the Trustee or a
majority in interest in principal amount of the Notes outstanding or Bank, as
applicable, nor shall any consent or signed writing be required of Borrower to
effect any amendment, modification or waiver of any provision of this Agreement,
except that no amendment, modification or waiver affecting any obligation or
right of the Borrower hereunder shall be made without the consent of the
Borrower.

 

23



--------------------------------------------------------------------------------

8.4 Information Concerning Financial Condition of the Borrower and its
Subsidiaries. Bank shall be responsible for keeping itself informed of (a) the
financial condition of the Borrower and its Subsidiaries and all endorsers
and/or guarantors of the Second Priority Lien Obligations or the First Priority
Lien Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Lien Obligations or the First Priority Lien
Obligations. The Bank shall have no duty to advise the Trustee or any Noteholder
of information known to it regarding such condition or any such circumstances or
otherwise. In the event the Bank in its sole discretion undertakes at any time
or from time to time to provide any such information to the Trustee or any
Noteholder, it shall be under no obligation (x) to provide any additional
information or to provide any such information on any subsequent occasion,
(y) to undertake any investigation or (z) to disclose any information which,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential.

8.5 Subrogation. The Trustee, on behalf of itself and the Noteholders, hereby
waives any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of First Priority Lien Obligations has occurred.

8.6 Application of Payments. All payments received by Bank may be applied,
reversed and reapplied, in whole or in part, to such part of the First Priority
Lien Obligations as Bank, in its sole discretion, deems appropriate.

8.7 Consent to Jurisdiction; Waivers. The parties hereto consent to the
exclusive jurisdiction of any state and federal courts located in the County of
Santa Clara, State of California, and consent that all service of process may be
made by registered mail directed to such party as provided in Section 8.8 below
for such party. The parties hereto waive any objection to any action instituted
hereunder based on forum non conveniens, and any objection to the venue of any
action instituted hereunder. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement, or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto.

8.8 Notices. All notices to the Noteholders and Bank permitted or required under
this Agreement may be sent to the Trustee and Bank, respectively. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and, subject to Section 8.18 below, shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or, as to notice provided to Borrower, four business days after
deposit in the U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

24



--------------------------------------------------------------------------------

8.9 Further Assurances. The Trustee, on behalf of itself and the Noteholders,
agrees that it shall take such further action and shall execute and deliver to
Bank such additional documents and instruments (in recordable form, if
requested) as Bank may reasonably request to effectuate the terms of and the
lien priorities contemplated by this Agreement.

8.10 Governing Law; Jury Waiver.

(a) This Agreement shall be interpreted, and the rights and liabilities of the
parties bound hereby determined, in accordance with the laws of the State of New
York.

(b) THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE
EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN
THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

8.12 Refinancing of First Priority Lien Obligations. In the event that any
person(s) (“Refinancing Senior Lenders”) at any time hereafter extends credit to
the Borrower and the proceeds of such extension of credit are applied to the
payment and performance in full of all of the First Priority Lien Obligations
then all indebtedness and liabilities of the Borrower and the Subsidiaries to
the Refinancing Senior Lenders shall be entitled to the benefits of this
Agreement to the same extent as the First Priority Lien Obligations and Bank,
provided such Refinancing Senior Lenders (or Refinancing Senior Lender) agree in
writing to be bound hereby, and the Trustee, the Noteholders, and the Borrower
shall promptly execute and deliver any agreement which the Refinancing Senior
Lenders shall reasonably request with respect thereto confirming the terms and
conditions of this Agreement in favor of the Refinancing Senior Lenders. Any
reference contained in this Agreement to “Bank” shall be deemed to include any
holder of First Priority Lien Obligations at any time, including, without
limitation, any Refinancing Senior Lender.

8.13 Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement. In the computation of time
periods, unless otherwise specified, the word “from” means “from and including”
and each of the words “to” and “until” means “to but excluding” and the word
“through” means “to and including”.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall together constitute
one and the same document.

 

25



--------------------------------------------------------------------------------

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.16 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of Bank and its successors and assigns and, to
the extent applicable, the Trustee and the Noteholders and their respective
permitted successors and assigns. No other Person, including the Borrower and
its Subsidiaries, shall have or be entitled to assert rights or benefits
hereunder.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Borrower shall include the Borrower as debtor and
debtor-in-possession and any receiver or trustee for the Borrower in any
Insolvency or Liquidation Proceeding.

8.18 Trustee. The Trustee shall not be deemed to owe any fiduciary duty to Bank.
The Trustee shall not be liable to any Noteholders if the Trustee in good faith
mistakenly pays over or distributes to Bank or to any other person cash,
property or securities to which any holders of First Priority Lien Obligations
shall be entitled by virtue of this Agreement or otherwise. With respect to
Bank, the Trustee undertakes to perform or to observe only those covenants and
obligations specifically set forth in this Agreement and no implied covenants or
obligations shall be read into this Agreement against the Trustee. The
Trustee hereby disclaims any representation or warranty to Bank concerning the
perfection of the liens and security interests granted hereunder or in the value
of any of the Common Collateral. Bank agrees that it will give the Trustee
prompt notice of the occurrence of the Discharge of the First Priority Lien
Obligations; provided, however, the failure to give such notice will not impair
any rights of Bank hereunder or the duties and obligations of the Trustee
hereunder. Notwithstanding the provisions of Section 8.8 above, any notice to
the Trustee will be effective only upon receipt.

8.19 Severability. Wherever possible, each provision hereof shall be interpreted
in such a manner as to be effective and valid under applicable law. In case any
one or more of the provisions contained herein shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such provision or
provisions shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability, and the remainder of the provisions
of this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.

8.20 Trustee Protections. In connection with its execution hereof and acting
hereunder, each of the Trustee and the Collateral Agent, is entitled to all of
the rights, privileges, protections, immunities, benefits and indemnities
provided to each of them by Borrower under the Indenture and the Noteholder
Security Agreement, provided, however, that none of the afore-mentioned rights,
duties, privileges, protections, immunities and indemnities shall (i) impose any
obligations on Bank, (ii) limit any obligations owing by any party to Bank, nor
(iii) act as a limitation any rights or remedies of Bank hereunder.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMERICA BANK, as Bank By:  

/s/ Robert Shutt

Name:  

Robert Shutt

Title:  

SVP

Address: 75 East Trimble Road

Mail Code 4770

San Jose, CA 95131

FAX: (408) 556-5091 with a copy to:

Comerica Bank

226 Airport Parkway, Suite 100

San Jose, CA 95110

Attn: Robert Shutt, Senior Vice President and Manager FAX: (408) 451-8568 Attn:
Portfolio Manager THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee and as
Collateral Agent By:  

/s/ Raymond Torres

Name:  

Raymond Torres

Title:  

Assistant Vice President

Address:

The Bank of New York

101 Barclay Street

New York, New York 10286

 

27



--------------------------------------------------------------------------------

Telephone: Facsimile: ELECTROGLAS, INC., as Borrower By:  

/s/ Tom Brunton

Name:  

Tom Brunton

Title:  

CFO

Address:

5729 Fontanoso Way

San Jose, CA 95138

Attn: Chief Financial Officer

FAX: (408) 528-3562 ELECTROGLAS INTERNATIONAL, INC. By:  

/s/ Tom Brunton

Name:  

Tom Brunton

Title:  

CFO

Address:

5729 Fontanoso Way

San Jose, CA 95138

Attn: Chief Financial Officer

FAX: (408) 528-3562

 

28